Lumpkin, J.
1. While the evidence was conflicting, it was sufficient to support the verdict; and the presiding judge having approved it by overruling a motion for a new trial, this court will not reverse his judgment in so doing.
2. Where counsel for one side, in the course of his argument, used certain language which was calculated to excite prejudice against the adverse party, but it does not appear that the attention of the court wag called thereto or any ruling was invoked on the subject, either by way of reprimanding counsel, or of instructing the jury, or of declaring a mistrial, such impropriety in argument will not furnish ground for a reversal by this court. Judgment affirmed.

All the Justices concur.